White, Presiding Judge.
Upon the evidence as contained in the record before us on this appeal, we are of opinion that appellant is entitled to bail. There is no evidence in the record upon *441the question of his ability to give bail, and we havé therefore had no special data to guide us with reference to the amount.
Opinion delivered May 9, 1888.
The judgment refusing him bail is reversed, and he will be released from custody upon his execution of a bond with good and sufficient sureties in the sum of five thousand dollars, conditioned as the law requires.

Ordered accordingly.